Citation Nr: 1302169	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that in relevant part, denied the Veteran's claim of entitlement to service connection for a back disorder.  

The claim of entitlement to service connection for a low back disability was previously denied by the Board in May 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2009, granted the parties joint motion to remand this case back to the Board for further development.  This claim was subsequently remanded by the Board in June 2010 so that additional development could be undertaken.  

The Board again denied the Veteran's claim in February 2012.  The Veteran appealed this decision to the Court, and in August 2012, the Court granted a joint motion to remand this case back to the Board so that adequate reasons and bases could be provided in support of its denial of the Veteran's claimed back disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon in March 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a back condition and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The September 2006 rating decision denying the claim of entitlement to service connection for PTSD was not appealed and is final.  

2.  Evidence received since the September 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence has been received and the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claim of entitlement to service connection for a back disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's claim was previously denied in September 2006 because there was no objective evidence the Veteran's claimed stressor of being assaulted while serving in Thailand occurred.  Since this decision, the Veteran submitted an October 2008 report prepared by a private social worker.  According to the author of this note, the Veteran had features consistent with a diagnosis of PTSD.  The Veteran described an incident during active duty when he and several other soldiers were assaulted by a group of Thai men while off base.  The Veteran reported that he ran away and a man tried to hit him in the head with a club.  The report notes an Axis I diagnosis of PTSD due to exposure to war.  

The Board recognizes that the above evidence does not address the reason for the Veteran's claim being denied in September 2006.  However, regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  In the present case, the evidence could at least trigger the duty to assist the Veteran by providing him a medical opinion.  Id.  As such, the October 2008 social worker note is deemed to be new and material evidence.  The claim is reopened.


ORDER

The claim of entitlement to service connection for PTSD is reopened.  


REMAND

Back Disability

The Veteran contends that he is entitled to service connection for a back disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  According to the Veteran's May 1968 preinduction examination, while the physician did note that the Veteran suffered from back pain with lifting and a prior head injury with concussion, an evaluation of the spine was deemed to be normal at this time.  As such, the Veteran is presumed to have been sound at the time of enlistment.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

The Board notes that the Veteran was afforded a VA examination of the back in October 2010.  The Veteran told the examiner that at the age of 16 or 17, he was in a motor vehicle accident.  The Veteran was not wearing a seatbelt, and while they were driving, the car flipped and rolled, ejecting him out of the back window of the car.  The Veteran reported landing on gravel and pavement, striking both his front and back side.  The Veteran denied any exceptional pain in his back at this time, but he did report that it took about six months for him to get over the accident.  The Veteran also reported that during basic training, he had to do a lot of running and other exercising.  He subsequently awoke one morning with pain in his low back and he was told to take the rest of basic training easy.  The Veteran reported that this pain never fully went away, and as part of his duties as a cook, he had to carry heavy pots.  He indicated that his pain continued to worsen as a result of this.  The Veteran asserted that his back pain continued throughout service and after his separation from active duty.  

While the examiner suggested that the Veteran did in fact have a pre-service injury to the back, no finding was made as to whether there was "clear and unmistakable evidence" of a preexisting back injury or disease.  Such a finding is necessary before appellate review may proceed.  In addition, while the examiner concluded that it was less likely as not that the Veteran's current back disability was permanently aggravated as a result of military service, to overcome the presumption of soundness, the evidence must demonstrate that there is "clear and unmistakable evidence" that the Veteran's preexisting back condition (assuming it is determined that a preexisting disability indeed existed) was NOT aggravated by military service.  38 U.S.C.A. § 1111.  Therefore, the Veteran's claims file should be referred to the October 2010 VA examiner (assuming this individual is still available) so that the preceding opinions can be provided.  It is not necessary for the Veteran to be scheduled for an in-person examination unless deemed to be by the examining physician.  

PTSD

The Veteran also contends that he is entitled to service connection for PTSD.  Regrettably, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

The Veteran's claim has been denied because there is no evidence of a verifiable stressor.  However, the Veteran has alleged that he suffered a personal assault while on active duty.  A social worker appears to have accepted the Veteran's version of events and assigned a diagnosis of PTSD.  Initially, the Board recognizes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, the record contains no evidence to demonstrate that this social worker has the requisite training and expertise necessary to assign a medical diagnosis as complex as PTSD.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Nonetheless, the Board is of the opinion that the Veteran should be scheduled for a VA psychiatric examination before appellate review may proceed.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence at least suggesting the possibility of a diagnosis of PTSD.  Such a diagnosis is not reflected in a December 2011 VA problem list, however.  Furthermore, the Veteran has provided statements regarding an in-service assault.  This is certainly something for which the Veteran is competent to testify.  Finally, the statement of the Veteran's social worker is sufficient evidence to indicate that the Veteran "may" suffer from PTSD secondary to his military service.  As such, the McLendon criteria have been met and the Veteran should be scheduled for a VA examination to determine whether he suffers from PTSD, or any other psychiatric disorder, as secondary to an in-service personal assault.  The Board notes that the Veteran's allegations of witnessing firefights during military service should not be considered by the VA examiner.  The Joint Services Records Research Center (JSRRC) conducted a review of history submitted by the Veteran's Battalion and concluded that there was no history of small arms fire and/or mortar attacks at Camp Samae San, Thailand during the period of time reported by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be notified of the special evidentiary procedures for PTSD claims based on personal assault - namely, regarding the development of "alternative sources" of information, such as records from law enforcement authorities, mental health counseling centers, statements from family members or other servicemen or evidence of behavioral changes.  The Veteran should be given a reasonable amount of time to provide VA with this information before he is scheduled for a psychiatric examination.  

2.  Forward the Veteran's claims file and a copy of this remand to the October 2010 VA examiner.  If this examiner is no longer available, then these items should be forwarded to an appropriate physician.  The Veteran need not be present for examination unless deemed so by the examining physician.  

After reviewing all of the evidence of record, to include the assertions offered by the Veteran, the examiner should address the following:

(a)  Is there clear and unmistakable evidence demonstrating that a back injury or disease existed before acceptance and enrollment?  Clear and unmistakable is defined as obvious or manifest.  38 C.F.R. § 3.63(d).  

(b)  If so, is there clear and unmistakable evidence that this preexisting back disability was not permanently aggravated as a result of military service?  Aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

A complete rationale must be provided and the Veteran's lay statements of record regarding his pre-service symptomatology should be considered and discussed as well.  

3.  The Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should be asked to provide an opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric disorder, to include PTSD, appropriate ? 

(b) If PTSD is diagnosed, the examiner must determine whether or not it is at least as likely as not that this arose as a result of his claimed in-service personal assault (assuming that this claimed assault can be verified).  The Veteran's lay statements, if deemed credible, can be sufficient to verify his alleged in-service personal assault.  Again, the Board notes that the Veteran's assertions of in-service fire fights should not be considered.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, is it at least as likely as not that this disorder(s) manifested during, or as a result of, military service?  

A complete rationale must be provided for all opinions offered and the examiner should consider and discuss the Veteran's lay assertions as well.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner(s) for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


